DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal Brief filed on 10/15/20, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOHN W MILLER/            Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                            

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 35 U.S.C. 120 and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 12/490,978, 12/421,065, 11/340,442, 10/288,727, 60/344,020, 60/344,774 and 61/076,226 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application an infrared code, an IR code module, the IR code module configured to select the infrared code based on the television function identifier, and a program guide module, the program guide module configured to determine a television function identifier based on the television service provider identifier.

5.	AIA  FITF no benefit to claim filed prior to 3/16/13 and AIA  INDICATOR CHANGE
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to prior filed applications identified above with the earliest filing date of 12/20/2001.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application. Since there is a verbatim copy of the claims in the parent and claims are part of the 15/053,323 (filed on 2/25/2016). However, since the written description in the “grand–parent” application 12/490, 978 does not include the same claims and adequate written description cannot be identified, the instant application would not have the benefit of this application. More specifically, claim 12 as identified above lacks support in the parent, provisional applications and thus the effective filing date of at least one claim in the application appears to be 2/25/16.

CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).

The rejection of claims under 35 USC § 102 has been withdrawn. Claims 12-16 are pending.

The examiner acknowledges applicant’s remarks made on 9/28/18 that claims 12-16 were copied from Pat. No. 8,982,285. 

Response to Arguments
Applicant's arguments filed 10/15/20 have been fully considered but they are not persuasive. Appellant argues:
“Additionally, the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. Finally, it is noted that there is a presumption that an adequate written description of the claimed invention is present in the specification as filed and, as such, the Office has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976).” 
[See, page 4, IV. Argument]
 
Examiner’s Response
While the examiner agrees that “the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement,” in this case, the specification fails to disclose a program guide to determine television function identifier, for example. The specification in the pages 13-17 discloses configuration application including brand and/or model information. However, configuration of favorite channels, as described or discussed in pg. 16 for example, does not constitute disclosing program guide to determine television function identifier based on the television service provider identifier, as the claim recites.  Nor does the specification in pages 13-17 (as indicated by the appellant) disclose IR code module, the IR code module to select the infrared code based on the television function identifier. Storing command codes in a database (step 804, Fig.8) and searching and loading those codes, is not same as the IR code module selecting the infrared code based on the television function identifier. Therefore, equating configuration of favorite channels and storing command codes in the database to the claimed a program guide to determine television function identifier based on the television service provider identifier and the IR code module selecting the infrared code based on the television function identifier, is unpersuasive, because nowhere does the specification teach a program guide to determine television function identifier based on the television service provider identifier, and selecting the IR code based on the television function identifier. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The specification fails to disclose: an infrared code, an IR code module, the IR code module configured to select the infrared code based on the television function identifier, and a program guide module, the program guide module configured to determine a television function identifier based on the television service provider identifier. There is no mention, let alone a discussion or a description, of an IR code, a program guide, location identifier. Therefore, claim 12 as a whole is not taught by the specification as originally filed in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wade, US 8,982,285.

Regarding claim 12, a system for making a selection for a channel control system through a computing device (col. 5, lines 20-25; API 110, Fig.2), the system comprising:
a non-transitory computer-readable storage medium storing executable modules (computer program product, claims 17-27) including:
a configuration module, the configuration module configured to receive configuration information including model information associated with the channel control system (a configuration module 230, claim 12; col. 5, lines 48+; 305, Fig.3);
a location module, the location module configured to determine a location identifier for the computing device in response to receiving a request from the location module 250, claim 12; 320,Fig.1; col. 6, line 1)
a service provider module, the service provider module configured to determine a television service provider identifier based on the location identifier (a service provider module 260, claim 12; and at least col. 6, line 17).
a program guide module, the program guide module configured to determine a television function identifier based on the television service provider identifier (a program guide module 270, claim 12; and col. 6, line 42); and
an IR code module, the IR code module configured to select the infrared code based on the television function identifier, the infrared code configured to perform the television function on the channel control system; and a processor for executing the modules (an IR code module 280, claim 12; and col. 6, line 60+).

As to claim 13, the system of claim 12, wherein the infrared code is specific to the channel system associated with the configuration information (an IR code module 280, claim 12; col. 6, line 60+; see also claim 13).

As to claim 14, the system of claim 12, wherein the location identifier is determined based on an internet protocol address associated with the computing device (location module 250, claim 12; 320, Fig.1; col. 6, line 1+).

As to claim 15, the system of claim 12, wherein the service provider module determines the television service provider identifier from a set of television service provider identifiers based on an association of the television service provider identifier with a television service provider operating at the location associated with the location identifier (a service provider module 260, claim 12; col. 6, line 17+).

As to claim 16, the system of claim 12, wherein the program guide module determines the television function identifier based on electronic program guide information associated with the television service provider identifier (program guide module 270, claim 12; and col. 6, line 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
June 1st, 2021

/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422